DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 01/15/2021.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-6 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flauaus et al. (U.S. Pub. 20050108444) in view of Mercier et al. (U.S. Pub. 20080089336). 

Regarding claim 8 Flauaus discloses a computer-implemented method, comprising: 
sending, by a processor, a query fabric path command from the origin endpoint to a first switch (para. 55, At 460, a request is received from the network management platform 180 or other interface), 
receiving, by the processor, a query fabric path response from the switch based on the query fabric path command the query fabric path response including a plurality of port identifiers (para. 55, Fig. 8, the analysis module 230 responds by providing a copy of the requested records 256 or by providing all records (or select fields of some or all of the records) to the requesting device); and 
wherein the plurality of port identifiers correspond to a plurality of expansion ports (E Ports) of a plurality of inter-switch links (ISLs) between the first switch and a second switch (para. 23, The PAD (port activity database) preferably includes an entry for every port on the switch. Each entry includes fields indicating the port type (i.e., F_Port, FL_Port, E_Port, and the like), (para. 46, Fig. 2, The switch 210 further includes a number of E_Ports 216, 218 with control circuitry 217, 219 for connecting via links, such as ISLs, to other switches, directors, hubs, and the like in a fabric.)), and 
wherein each of the plurality of ISLs is configured to transmit traffic between the origin endpoint and the destination endpoint (para. 46, Fig. 2, The ;
 monitoring, by the processor, the plurality of EPorts (para. 36, the system provides the ability to monitor the health of frame traffic within a fabric by periodically monitoring the status of the individual ports within a fabric including end nodes (i.e., N_Ports), by monitoring F and FL_Ports, and between switches, by monitoring E_Ports.).  
Flauaus does not specifically disclose the query fabric path command including an origin address corresponding to the origin endpoint and a destination address corresponding to a destination endpoint. Flauaus does disclose that the frame header contain some destination addresses for it to be routed which generally would include both addresses (see para. 47). Nevertheless and for adding clarification to the architecture of the frame Mercier disclose (para. 25, Fig. 1, the header 120 of the FC frame contains information describing the address of a source port (SID) 121 and an address of a destination port (DID) 122); as it is well known in the art.
Flauaus and Mercier are analogous because they pertain to the field of data communication networks and, more specifically, to managing switch fabric protocols.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mercier in the system of Flauaus so the communication between the source and 
Regarding claim 9 Flauaus discloses wherein the query fabric path response includes a routing mode for a connection between the origin address and the destination address, the routing mode comprising one of static routing and dynamic routing (para. 43, The fabric 110 has the capability of routing frames based upon information contained within the frames), (para. 69, because there are many internal detection parameters, ports can change configuration dynamically, and different traffic patterns can be seen within different fabrics, it is desirable to balance absolute configurability against ease of use).  
Regarding claim 10 Flauaus discloses wherein the plurality of port identifiers comprises a plurality of outbound path ports used for traffic from the origin address to the destination address, and a plurality of inbound path ports used for traffic from the destination address to the origin address (para. 44, Fig. 1, The switches 112, 120, 130 include E_Ports 117, 118, 124, 132, 133 to enable interconnection via paths or links 174, 175, 176, 177, 178, 179.). Fig. 1 shows each of this ports with clear indications of being configured to receive and transmit traffic, from source to destination.  
Regarding claim 11 Flauaus discloses wherein the plurality of outbound path ports includes a designation of an outbound master link, and the plurality of inbound path ports includes a designation of an inbound master link (para. 44-45, 
Regarding claim 12 Flauaus discloses wherein the query fabric path command includes a path number (para. 46, Fig. 2, The switch 210 further includes a number of E_Ports 216, 218 with control circuitry 217, 219 for connecting via links, such as ISLs, to other switches, directors, hubs, and the like in a fabric), and wherein the plurality of port identifiers in the query fabric path response correspond to the path number based on a fabric shortest path first (FSPF) protocol (para. 162, The standard defines the Fabric Shortest Path First (FSPF) protocol).  
Regarding claim 13 Flauaus discloses wherein the monitoring of the plurality of ports comprises: sending a respective read diagnostic parameters (RDP) request from the origin address to each of the plurality of ports (para. 20, In this manner, the fabric module is able to determine and report a fabric centric congestion view by extrapolating and/or processing the port-specific history and data and other fabric information, e.g., active zone set data members, routing information across switch back planes (e.g., intra-switch) and between switches (e.g., inter-switch), and the like, to effectively isolate congestion points and likely sources of congestion in the fabric and/or ; 
receiving an RDP response from each port of the plurality of ports at the origin address, wherein each RDP response includes at least one of voltage data, current data, and temperature data corresponding to the port that sent the RDP response identifying a failing port of the plurality of ports based on at least one of the voltage data, current data, and temperature data included in an RDP response from the failing port (para. 46, FIG. 2 illustrates an exemplary switch 210 that may be used within the system 100 to perform the functions of collecting port data, creating and storing port congestion data, and reporting the data to the network management platform 180 or other management interface).
Claim 1 recites a system corresponding to the method of claim 8 and thus is rejected under the same reason set forth in the rejection of claim 8.
Regarding claims 2-6 the limitations of claims 2-6, respectively, are rejected in the same manner as analyzed above with respect to claims 9-13, respectively.
Claims 15 recite a computer–program product corresponding to the method of claim 8 and thus is rejected under the same reason set forth in the rejection of claim 8. 
Regarding claims 16-20 the limitations of claims 16-20, respectively, are rejected in the same manner as analyzed above with respect to claims 9-12, respectively.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flauaus et al. (U.S. Pub. 20050108444) in view of Mercier et al. (U.S. Pub. 20080089336) further in view of Gandhi et al. (U.S. Pub. 20160197784). 
Regarding claim 14 Flauaus and Mercier does not specifically disclose the method comprising: taking an inter-switch link (ISL) associated with the failing port offline based on identifying the failing port.  However Gandhi teach, (para. 55, If the switch receives the acknowledgement message within the timeout period (operation 214)) the switch may also inform local software modules that the ISL link is offline.
Flauaus, Mercier and Gandhi are analogous because they pertain to the field of data communication networks and, more specifically, to managing switch fabric protocols.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Gandhi in the system of Flauaus and Mercier so the network may determine that inter-switch link is failing and needs to acknowledge the failure. The motivation for doing so would have been to maintain the efficiency of the network by advertising the failure and being able to select an alternative port and path to reestablish connectivity between the nodes.
Regarding claim 7 the limitations of claim 7 are rejected in the same manner as analyzed above with respect to claim 14.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471